Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 1 of 13 PageID #: 88




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


  WILLIAM McMICHAEL,

                        Plaintiff,
                                                  Civil Action No. 18-997 VAC-CJB
         v.

  U.S. DEPARTMENT OF JUSTICE,

                        Defendant.                Case No. _____________
  COMPLAINT



                            SUPPLEMENTAL COMPLAINT

         Plaintiff William McMichael, (“Plaintiff”), by and through his undersigned

  counsel, brings this actionSupplemental Complaint against the United StatesU.S.

  Department of Justice (the “DOJ”), and alleges as followsnow pleads three additional

  claims under the Freedom of Information Act (FOIA):

                             PRELIMINARY STATEMENT

                             PRELIMINARY STATEMENT

  1.     This is ana civil action under the Freedom of Information ActFOIA, 5 U.S.C. §

  552 (“FOIA”), for injunctive and other appropriate relief, seeking the disclosure and

  release of agency records about the investigation of the theft and subsequent laundering

  of the crown jewels of the Royal Family of Hesse, Germany by U.S. servicemen. The

  DOJ and its component, the Federal Bureau of Investigation (“FBI”) (collectively,

  “Defendant”), improperly withheld these records from author and journalist William

  McMichael (“Plaintiff”). The FBI repeatedly violated FOIA when, in response to


                                              1
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 2 of 13 PageID #: 89




  Plaintiff’s FOIA requests, it either failed to make a timely determination of his FOIA

  requests or notify him of any administrative right to appealfailed to conduct an adequate

  search for the records, thereby improperly withholding agency records to which he was

  entitled. Accordingly, the FBI has failed to comply with the FOIA.

                                          PARTIES

                                          PARTIES

  2.     Plaintiff is a researcher, journalist, and book author who resides in New Castle,

  Delaware, in the judicial district embraced by the U.S. District Court for the District of

  Delaware. His prior work includes the book, The Mother of All Hooks: The Story of the

  U.S. Navy’s Tailhook Scandal, as well as many news stories on state and federal civil and

  military court criminal justice matters written as a member of the Press for the Tribune

  Company; Gannett Co. newspapers, including The News Journal of Wilmington,

  Delaware; the ABA Journal of the American Bar Association; the Associated Press (AP);

  the Chicago Tribune; and the Boston Globe.

  3.     The Defendant is a department of the executive branch of the United States

  Government, and includes the component entityies the FBI and OIP. The Defendant is an

  “agency” within the meaning of 5 U.S.C. § 552(f).

             JURISDICTION AND VENUEJURISDICTION AND VENUE

  4.     This Court has subject matter jurisdiction over this action and personal

  jurisdiction over the parties under 5 U.S.C. § 552(a)(4)(B). This court also has

  jurisdiction over this action under the general federal question statute, 28 U.S.C. § 1331.

  5.     Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                   TIMELY COMMENCEMENT OF CIVIL ACTION

                   TIMELY COMMENCEMENT OF CIVIL ACTION


                                               2
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 3 of 13 PageID #: 90




  6.     Plaintiff timely pursues his claims in this civil action within the six-year statute of

  limitations. 28 U.S.C. § 2401(a).

             STATUTORY BACKGROUNDSTATUTORY BACKGROUND

  7.     FOIA encourages an informed citizenry by authorizing access to federal agency

  records.

  8.     Once a FOIA request for records has been made, an agency has twenty (20)

  working days to determine whether to comply with the request. 5 U.S.C. §

  552(a)(6)(A)(i).

  9.     If the agency decides not to disclose some or all documents requested, it must

  immediately notify the records requestor of the reasons for the denial and of the

  requester’s right to appeal any adverse determination. Id.

  10.    Only in “unusual circumstances” may an agency delay its response to a FOIA

  request, but such delay may not exceed an additional ten working days beyond the initial

  20-day period. 5 U.S.C. § 552(a)(6)(B).

  11.    “Unusual circumstances” exclude the need to process large numbers of requests,

  insufficient staff or funding, or the disorganization of records.

  12.    If the agency fails to comply with the time limits enumerated in 5 U.S.C. §

  552(a)(6)(A)(i), FOIA deems the records requestor to have exhausted his administrative

  remedies. 5 U.S.C. § 552(a)(6)(C)(i).

                     STATEMENT OF FACTSSTATEMENT OF FACTS

                        FOIPA request 1442999-000 (Zollie Kelman)

  13.    On July 26, 2019, the FBI acknowledged FOIPA request 1442999-000. See Ex. 1

  (FBI’s letter acknowledging receipt of the request).




                                                3
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 4 of 13 PageID #: 91




  14.    This request was in support of Plaintiff’s ongoing research into the FBI’s handling

  of the investigation of the theft of the Hesse royal family’s stolen jewels.

  15.    In the request, Plaintiff, who narrowed his search from prior requests, requested

  FBI records of its investigations of any illegal activities (including interstate fencing of

  stolen jewels or jewelry) by Zollie Kelman in the Minneapolis-St. Paul, Minnesota, Great

  Falls, Montana, or Seattle, Washington areas, during the years 1960-2008.

  16.    However, since the original Complaint’s filing, the FBI has still not determined

  request 1442999-000, beyond its initial acknowledgment letter.

                         FOIPA request 1454046-000 (Bugsy Siegel)

  17.    On December 4, 2019, Plaintiff properly filed a request seeking reprocessing of

  identified Bugsy Siegel records posted on the FBI’s Vault, which referenced the 1945-46

  theft of the Hesse crown jewels.

  18.    On December 11, 2019, the FBI acknowledged the request and designated it as

  FOIPA request 1454046-000. See Ex. 2 (FBI’s letter acknowledging receipt of the

  request).

  19.    However, since the original Complaint’s filing, the FBI has still not determined

  request 1454046-000, beyond its initial acknowledgment letter.

              FOIPA request 1388088-000 (Sahara casino, Webb, and Durant)

  20.    On October 27, 2017, Plaintiff requested a “Central Records System search of all

  main file records and indices; cross-reference search of all records and indices; and an

  electronic surveillance search for access to and copies of any and all information gathered

  during the years 1948 through 1974 on the Sahara gambling casino, Las Vegas, and in

  particular two individuals who worked there and may have been the subject of FBI




                                                4
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 5 of 13 PageID #: 92




  investigations: Del E. Webb (May 17, 1899-July 4, 1974) and Jack Wybrant Durant (b.

  Sept. 25, 1909, d. Dec. 19, 1984).”

  1321. On October 2731, 2017, Plaintiff filed FOIA Request 1388114-000 (the “FOIA

  Request”). Generally, it requested the FBI’s files related to the investigation of the theft

  and laundering of the Hesse crown jewels.just four days later, the FBI indicated it had

  “completed its search for records responsive to your request” and that it was “unable to

  identify any file records responsive to your request.” See Ex. 3 (FBI’s letter

  acknowledging receipt of the request and issuing a “no records” response).

                 14.     On or about November 27, 2017, the FBI informed Plaintiff that

  they located approximately 7,250 pages of potentially responsive documents.

                 15.     After discussions with Defendant, Plaintiff agreed to sub-track the

  FOIA Request, which would allow the Defendant to produce documents in batches, the

  first of which contained 936 pages.

                 16.     On or about December 13, 2017, Defendant informed Plaintiff that

  the FOIA Request would be assigned for processing in “a couple of months.”

                 17.     The Plaintiff agreed to this limited scope on the understanding that

  in return for agreeing to doing so, his request would be prioritized over normal requests

  of this size and that the Defendant would act more expeditiously.

                 18.     Upon a follow-up inquiry in February 2018, Plaintiff was informed

  by Defendant that the FOIA Request had still not been assigned and would likely not be

  processed until November 2018 at the earliest.




                                                5
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 6 of 13 PageID #: 93




  22.    Given the age of the records (1948-1974) requested, a more time-consuming

  manual search would have been necessary to search all main file records and indices;

  cross-reference searches of all records and indices; and electronic surveillance records.

  23.    By letter received by the FBI on November 30, 2017, Plaintiff appealed the no

  records response to FOIPA request 1388088-000.

  24.    The Office of Information Policy assigned the appeal number DOJ-AP-2018-

  001315, see Ex. 4 (OIP’s letter acknowledging receipt of the request and issuing a “no

  records” response), but as of the date of this supplemental complaint has not informed

  Plaintiff of the appeal’s outcome.

                  EXHAUSTION OF ADMINISTRATIVE REMEDIES

  25.    Plaintiff repeats paragraphs 1-24 and incorporates them here by reference.

  26.    It has been more than twenty-business days since Plaintiff filed FOIPA request

  1442999-000.

  27.    It has been more than twenty-business days since Plaintiff filed FOIPA request

  145046-000.

  28.    It has been more than twenty-business days since Plaintiff appealed FOIPA

  request 1388088-000 with appeal DOJ-AP-2018-001315.

  29.    The DOJ-FBI has still not determined FOIPA request no. 1442999-000.

  30.    The DOJ-FBI has still not determined FOIPA request no. 145046-000.

  31.    The DOJ-OIP has still not determined appeal DOJ-AP-2018-001315 concerning

  FOIPA request no. 1388088-000.




                                               6
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 7 of 13 PageID #: 94




  1932. Plaintiff has constructively exhausted his administrative remedies for the FOIPA

  Rrequests when the FBI1442999-000 and 145046-000, because DOJ failed to comply

  with FOIA’s 20-working day time limit provision.

  33.    Plaintiff has constructively exhausted its appeal DOJ-AP-2018-001315 of FOIPA

  request no. 1388088-000, because DOJ failed to comply with FOIA’s 20-day time limit

  for deciding appeals.

  34.    The FBI never extended its response deadline for the pending requests (up to ten

  business days) based on any “unusual circumstances” as FOIA permits. See 5 U.S.C. §

  552(a)(6)(CB)(i).

                 20.      As of the time of filing this complaint, the FBI has still not

  assigned the FOIA Request or provided the records requested by Plaintiff.

  2135. The FBI has wrongfully withheld the requested records from Plaintiffnever gave

  Plaintiff any written notice indicating that it was extending the response deadlines or

  provided any notice of unusual circumstances for an extension.

  CLAIM FOR RELIEF



  36.    Because the FBI failed to timely determine his requests or assert bases for

  extension in which to make a determination, Plaintiff is not required to exhaust

  administrative appeals on requests 1442999-000 and 145046-000.

  37.    Similarly, because the FBI failed to timely determine his appeal DOJ-AP-2018-

  001315, Plaintiff is not required to wait for OIP to decide the appeal before filing suit.

                                    CLAIM FOR RELIEF

                                       COUNTCOUNT I




                                                 7
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 8 of 13 PageID #: 95




        FBI – Violation of FOIA (Improper Withholding of Agency RecordsUntimely

                         Response to FOIPA Request 1442999-000)

  2238. Plaintiff restatesrepeats paragraphs 13 through 16 and incorporates them by

  reference the allegations set forth in paragraphs 1-21 above as if fully repeated here.

  2339. The FBI is an executive branch “Plaintiff requested agency” records within the

  meaning of FOIPA request 1442999-000.

  2440. The FBI investigation records related to the theft of the Hesse Crown Jewels are

  “agency records” within the meaning of FOIAfailed to make a determination of FOIPA

  request 1442999-000 within twenty-business days, 5 U.S.C. §552(a)(6)(A)(i).

  41.      The FBI’s failure to determine FOIPA request 1442999-000 has resulted in the

  withholding of potentially responsive records without any stated basis for withholding.

  42.      The FBI irreparably harms Plaintiff, an author attempting to publish a book, by

  failing to timely produce the requested material and will continue to irreparably harm

  him, unless it is compelled to comply with FOIA.

                                          COUNT II

        FBI Violation of FOIA (Untimely Response to FOIPA Request 1454046-000)

  2543. The investigation files are in the FBI’s possession or custody and controlPlaintiff

  repeats paragraphs 17 through 19 and incorporates them by reference.

  2644. The FBI has improperly withheld the responsive records from Plaintiff requested

  agency records with FOIPA request 1454046-000.

                  27.    The FBI has violated FOIA by failing to disclose records

  responsive to Plaintiff's FOIA Request, to which Plaintiff is statutorily entitled, within the

  statutory time period for the processing of this request.




                                                8
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 9 of 13 PageID #: 96




  2845. The FBI has not claimed any applicable FOIA exemption entitles it to

  categorically withhold the records.failed to make a determination of FOIPA request

  1454046-000 within twenty-business days, 5 U.S.C. § 552(ba)(6)(A)(i).

                 29.     The Plaintiff has exhausted his administrative remedies and is

  therefore entitled to an injunction requiring disclosure of the records requested without

  payment of fees.

  46.    The FBI’s failure to determine FOIPA request 1454046-000 has resulted in the

  withholding of potentially responsive records without any stated basis for withholding.

  47.    The FBI irreparably harms Plaintiff, an author attempting to publish a book, by

  failing to produce the requested material and will continue to irreparably harm him,

  unless it is compelled to comply with FOIA.

                            PRAYER FOR RELIEFCOUNT III

                 WHEREFORE, Plaintiff respectfully requests that this Court enter its

  order and judgment:

         A.      Enjoining and declaring unlawful the FBI’s continued withholding

                 of agency records requested under FOIA Request 1388114-000

                 through the FBI’s strategy of untimely responses, failures to notify

                 of administrative rights to appeals, and generally unending delay;


         B.      Ordering the FBI to promptly produce to Plaintiff all responsive

                 documents to the FOIA Request regarding the FBI’s investigation

                 of the theft of the Hesse Crown Jewels, with the waiver of any fees

                 associated with plaintiff’s FOIA requests;




                                               9
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 10 of 13 PageID #: 97




         FBI Violation of FOIA (Failure to Conduct a Reasonable Search for FOIPA

                                      Request 1454046-000)

   48.     Plaintiff repeats paragraphs 20 through 24 and incorporates them by reference.

   49.     Plaintiff requested agency records with FOIPA request 1388088-000.

   50.     DOJ-OIP failed to make a determination of FOIPA appeal DOJ-AP-2018-001315

   concerning FOIPA request no. 1388088-000.

   51.     That appeal challenged the adequacy of the search performed for the records

   requested by FOIPA request no. 1388088-000.

   52.     FOIPA request no. 1388088-000 “requested[ed] a Central Records System search

   of all main file records and indices; cross-reference search of all records and indices; and

   an electronic surveillance search for access to and copies of any and all information

   gathered during years 1948 through 1974 on the Sahara gambling casino, Las Vegas, and

   in particular two individuals who worked there and may have been the subject of FBI

   investigations: Del E. Webb (May 17, 1899-July 4, 1974) and Jack Wybrant Durant (b.

   Sept. 25, 1909, d. Dec. 19, 1984).

   53.     Upon information and belief, because the records requested were old (1948-

   1974), a more time-consuming manual search would have been necessary to reasonably

   search the records than could have or would have been produced in a 4-day timeframe in

   light of the FBI’s existing backlog of other FOIA requests.

                                    PRAYER FOR RELIEF

           Plaintiff requests the following relief against DOJ, in addition to that relief sought

   in the original Complaint:




                                                 10
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 11 of 13 PageID #: 98




   1.     A judgment declaring that DOJ’s failure to timely make any determination on the

   requested records was unlawful;

   2.     A judgment declaring that DOJ’s failure to produce any records responsive to the

   FOIPA requests was unlawful;

   3.     Injunctive relief compelling DOJ to promptly produce the requested material;

   4.     Injunctive relief compelling DOJ to perform a reasonable search for the requested

   material; and

   C5.    Granting PlaintiffAll attorney’s fees and costs incurred by Plaintiffhim in

   connection with thisthese proceedings as provided by the FOIA fee award provision, 5

   U.S.C. § 552(a)(4)(E); and.

          D.       Granting such other and further relief as this Court deems just and

                   proper.


                                              Respectfully submitted,

                                              /s/ Joanna J. Cline
                                              Joanna J. Cline (DE Bar No. 5873)
                                              Christopher B. Chuff (DE Bar No. 5729)
                                              Ellis E. Herington (DE Bar No. 6489)
                                              PEPPER HAMILTON LLP
                                              1313 N. Market Street, P.O. Box 1709
                                              Wilmington, DE 19899-1709
                                              (302) 777-6500
                                              clinej@pepperlaw.com
                                              chuffc@pepperlaw.com
                                              heringtone@pepperlaw.com

   Date: July 3, 2018                         Attorneys for Plaintiff William McMichael
                                                 Respectfully submitted,

                                                 /s/ Joanna J. Cline
                                                 Joanna J. Cline (DE Bar No. 5873)
                                                 Christopher B. Chuff (DE Bar No. 5729)
                                                 TROUTMAN PEPPER LLP
                                                 1313 N. Market Street, P.O. Box 1709


                                                11
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 12 of 13 PageID #: 99




                                       Wilmington, DE 19899-1709
                                       (302) 777-6500
                                       joanna.cline@troutman.com
                                       chris.chuff@trotuman.com

                                              -and-

                                       /s/ Tuan Samahon
                                       Tuan Samahon
                                       Britain R. Henry
                                       GOLDSTEIN LAW PARTNERS, LLC
                                       11 Church Rd.
                                       Hatfield, PA 19440
                                       (610) 949-0444
                                       tsamahon@goldsteinlp.com
                                       bhenry@goldsteinlp.com

   Date: August 10, 2020               Attorneys for Plaintiff William McMichael




                                      12
Case 1:18-cv-00997-CJB Document 25-8 Filed 08/10/20 Page 13 of 13 PageID #: 100




                                   Summary report:
           Litéra® Change-Pro TDC 10.0.0.42 Document comparison done on
                                8/10/2020 11:28:10 AM
      Style name: PH Standard
      Intelligent Table Comparison: Active
      Original filename: Complaint.DOCX
      Modified filename: Supplemental Complaint (ELW revisions).DOCX
      Changes:
      Add                                                       138
      Delete                                                    100
      Move From                                                 3
      Move To                                                   3
      Table Insert                                              0
      Table Delete                                              1
      Table moves to                                            0
      Table moves from                                          0
      Embedded Graphics (Visio, ChemDraw, Images etc.)          0
      Embedded Excel                                            0
      Format changes                                            0
      Total Changes:                                            245
